Order entered July 29, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-15-00526-CR

                      CHRISTIAN LANE-CLEMENT COOK, Appellant

                                               V.

                                  THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-81198-2013

                                            ORDER
        The Court GRANTS court reporter Susan Maienschein’s July 28, 2015 request for an

extension of time to file the reporter’s record.      We ORDER Ms. Maienschein to file the

complete reporter’s record within THIRTY DAYS of the date of this order.

        We ORDER the Collin County District Clerk to file the clerk’s record within FIFTEEN

DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order to Andrea Stroh Thompson, Collin

County District Clerk; Susan Maienschein, official court reporter, 416th Judicial District Court,

and to counsel for all parties.

                                                      /s/   LANA MYERS
                                                            JUSTICE